DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 30 September 2022 is acknowledged.
Claims 1-22, 24-26, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 September.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 4 September 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krell et al, “General investigations on processing tool steel X40CrMoV5-1 with selective laser melting” (document submitted by applicant; hereinafter “Krell”). 
Krell teaches to use X40CrMoV5-1 tool steel with selective laser melting (abstract).  Krell teaches that the powder has a composition falling entirely in the claimed ranges (p. 681 and Table 1).  The composition of the steel powder of Krell is compared with the claimed powder in the chart below (values in mass %).
Element
Claim 1 
X40CrMoV5-1 in Krell Table 1
C
Si
Mn
P
S
Cr
Mo+1/2W
V
Ni
Co
Nb
Fe

0.3-0.5
2.0 or less
1.5 or less
0.05 or less
0.05 or less
3.0-5.0
0.5-3.5
0.1-1.5
0-1.0
0-1.0
0-0.3
balance
0.388
1.0
0.3
--
--
4.9
(1.2 Mo)
1.0
--
--
--
balance


Regarding the content of impurities of P and S, Krell does not describe any amounts of these impurity elements, reading on essentially pure material.  The disclosure of Krell is considered to meet the limitation based on the relatively high amount (0.05) limiting these specific impurities.   
	Regarding the content of Ni, Co, and Nb, Krell is silent as to these elements, reading on essentially zero of these elements.  
	The composition of the powder of Krell falls entirely within the claimed ranges, anticipating the ranges.  Applicant is directed to MPEP 2131.03.  
	Regarding the D50, Krell does not describe a D50 explicitly.  However. Krell teaches that the powder is sieved to a cut of 25-63 microns (2.2 Powder handling and experiment sequence).  Krell measures the powder using laser diffraction (2.3 Powder characterization).  The PSD of the powder shows that the powder is virtually all within 15-80 microns (Fig. 2).  Thus the D50 of the powder is inherently within the claimed range based on the PSD provided in Fig. 2.  Applicant is directed to MPWP 2112. 

Claim(s) 23 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US 20210025042 A1 (hereinafter “Saimen”).
Saimen teaches a powder that is used for additive manufacturing (see [0002]-[0003]).  Saimen teaches a composition broadly which overlaps the claimed composition (see Summary of Invention or [0030]-[0049]).  More specifically Saimen teaches Examples of the powder in Table 1.  One such example powder, #4, is presented as representative of the composition, and meets all the ranges claimed. 
The composition of the steel powder of Saimen is compared with the claimed powder in the chart below (values in mass %).
Element
Claim 1 
Saimen (broad alloy)
Saimen Powder 4
C
Si
Mn
P
S
Cr
Mo+1/2W
V
Ni
Co
Nb
Fe

0.3-0.5
2.0 or less
1.5 or less
0.05 or less
0.05 or less
3.0-5.0
0.5-3.5
0.1-1.5
0-1.0
0-1.0
0-0.3
balance
0.25-0.45
0.01-1.20
0-1.50
0.02 or less
0.02 or less
2.0-5.5
(0-3 Mo; 0-9.5 W)
0.2-2.1
--
0-4.5
--
balance
0.38
0.90
0.38
0.01
0.005
4.83
(1.25 Mo)
0.42
--
--
--
balance


The composition of powder 4 falls entirely within the claimed compositional ranges, anticipating the entire ranges. 
Saimen further teaches the D50 of the powders (see [0050]-[0053] and Table 1).  The broad preferred range of D50 of 30-90 microns falls within the claimed range entirely (see [0051]).  Further, Saimen teaches that the D50 of powder 4 is 82 mic (Table 1), falling in the claimed range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saimen.
Saimen is applied o the claims as stated above in the rejection of claim 23.  Saimen does not tech an example of steel powder of claims 27 and 30, including an amount of Cr in the range as claimed.  However, Saimen teaches a broad overlapping range for all elements.  It would have been obvious to one of ordinary skill in the art to have made a powder of Saimen with composition and D50 in the ranges as claimed, because Saimen teaches the same utility over overlapping ranges.  Applicant is directed to MPEP 2144.05.  
Alternatively Saimen teaches the effects of the Cr alloying addition as improving oxidation resistance, but decreasing strength at temperature (see [0038]).  It would have been obvious to one of ordinary skill in the art to have altered the composition of powder 4 of Saimen in order to practice the teachings of Saimen with regard to Cr, due to the overlapping range taught by Saimen for Cr.  

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734